DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 8 & 21 are objected to because of the following informalities:  
“he connection interface conversion chip of claim 6” in line 1 of claim 8 should read as “The connection interface conversion chip of claim 6”. 
“port interface circuit being s coupled to a display port sink device” in line 5 of claim 21 should read as “port interface circuit being coupled to a display port sink device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11-20, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim limitations “in the first operation mode”, “the universal serial bus signal pair”, and “the first display port data” lack antecedent basis. 

Regarding claim 8, the claim limitations “in the second operation mode” and “the at least one second display port data” lack antecedent basis. 

Regarding claim 9, the claim limitations “in the second operation mode” and “the at least one second display port data” lack antecedent basis.

Regarding claim 11, the claim limitation “in the first operation mode” lacks antecedent basis.

Regarding claim 12, the claim limitation “in the second operation mode” lacks antecedent basis.

Regarding claim 14, the claim limitation “in the first operation mode” lacks antecedent basis.

Regarding claim 15, the claim limitation “in the second operation mode” lacks antecedent basis.

Regarding claim 16, the claim limitation “in the second operation mode” lacks antecedent basis.

Regarding claim 17, the claim limitation “in the second operation mode” lacks antecedent basis.

Regarding claim 19, the claim limitation “coupled to a display port sink device through a display port connector” in lines 7-8 of claim 19 is considered indefinite because it is unclear if “a display port connector” is the same as “a display port connector” in line 3 of claim 19.
Examiner suggests amending the claim limitation as “coupled to a display port sink device through the display port connector”, thereby indicating that they are the same display port connector. 

Regarding claim 26, the claim limitation “the first display port data” lacks antecedent basis.

Regarding claim 27, the claim limitation “the at least one second display port data” lacks antecedent basis.

Regarding claim 28, the claim limitation “the at least one second display port data” lacks antecedent basis. 

Claims 18 & 20 are rejected because they are dependent on the rejected claims. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,386,030. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 11,386,030 contains every element of claims 1-28 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. See Table Below.

As per claims 1-28,
Instant Application 
US Patent 11,386,030 (US Application 17/110,301)
Claim 1: A connection interface conversion chip, comprising: a universal serial bus interface circuit, suitable for coupling to a universal serial bus connector; a display port interface circuit, coupled to a display port sink device through a display port connector; a universal serial bus core circuit, coupled to the universal serial bus interface circuit and the display port interface circuit; and a switching circuit, coupled to the universal serial bus interface circuit and the display port interface circuit, wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit.
Claim 1: A connection interface conversion chip, comprising: a universal serial bus interface circuit, suitable for coupling to a universal serial bus connector; a display port interface circuit, coupled to a display port sink device through a display port connector; a universal serial bus core circuit, coupled to the universal serial bus interface circuit and the display port interface circuit; and a switching circuit, coupled to the universal serial bus interface circuit and the display port interface circuit, wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit no matter whether the switching circuit is reconfigured, wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the at least one universal serial bus signal pair is decoded to generate a first display port data by the universal serial bus core circuit, and the first display port data is transmitted to the display port connector by the display port interface circuit; and wherein in a second operation mode, at least one second display port data received by the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit
Claim 2: The connection interface conversion chip of claim 1, wherein the universal serial bus connector comprises a USB-C connector.
Claim 2: The connection interface conversion chip of claim 1, wherein the universal serial bus connector comprises a USB-C connector.

Claim 3: The connection interface conversion chip of claim 1, wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the at least one universal serial bus signal pair is decoded to generate a first display port data by the universal serial bus core circuit, and the first display port data is transmitted to the display port connector by the display port interface circuit; and wherein in a second operation mode, at least one second display port data received by the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 1: wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the at least one universal serial bus signal pair is decoded to generate a first display port data by the universal serial bus core circuit, and the first display port data is transmitted to the display port connector by the display port interface circuit; and wherein in a second operation mode, at least one second display port data received by the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit
Claim 4: The connection interface conversion chip of claim 3, wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification, and the second operation mode comprises a display port alternative mode compliant with USB specification.
Claim 3: The connection interface conversion chip of claim 1, wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification, and the second operation mode comprises a display port alternative mode compliant with USB specification.
Claim 5: The connection interface conversion chip of claim 3, wherein the switching circuit is disabled in the first operation mode.
Claim 4: The connection interface conversion chip of claim 1, wherein the switching circuit is disabled in the first operation mode.
Claim 6: The connection interface conversion chip of claim 1, wherein the universal serial bus interface circuit is suitable for at least coupling to a first transmitting pin pair, a first receiving pin pair, a second transmitting pin pair and a second receiving pin pair of the universal serial bus connector, and the display port interface circuit is suitable for at least coupling to a first channel pin pair, a second channel pin pair, a third channel pin pair and a fourth channel pin pair of the display port connector.
Claim 5: The connection interface conversion chip of claim 1, wherein the universal serial bus interface circuit is suitable for at least coupling to a first transmitting pin pair, a first receiving pin pair, a second transmitting pin pair and a second receiving pin pair of the universal serial bus connector, and the display port interface circuit is suitable for at least coupling to a first channel pin pair, a second channel pin pair, a third channel pin pair and a fourth channel pin pair of the display port connector.
Claim 7: The connection interface conversion chip of claim 6, wherein in the first operation mode, the universal serial bus signal pair received by the first receiving pin pair and the second receiving pin pair of the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the universal serial bus signal pair is decoded to generate the first display port data by the universal serial bus core circuit, and the first display port data is transmitted to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector by the display port interface circuit.
Claim 6: The connection interface conversion chip of claim 5, wherein in the first operation mode, the universal serial bus signal pair received by the first receiving pin pair and the second receiving pin pair of the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the universal serial bus signal pair is decoded to generate the first display port data by the universal serial bus core circuit, and the first display port data is transmitted to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector by the display port interface circuit.
Claim 8: The connection interface conversion chip of claim 6, wherein in the second operation mode, the at least one second display port data received by the first transmitting pin pair, the first receiving pin pair, the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector is transmitted to the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 7: The connection interface conversion chip of claim 5, wherein in the second operation mode, the at least one second display port data received by the first transmitting pin pair, the first receiving pin pair, the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector is transmitted to the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 9: The connection interface conversion chip of claim 6, wherein in the second operation mode, first universal serial bus data output by the universal serial bus core circuit is transmitted to the first transmitting pin pair of the universal serial bus connector through the universal serial bus interface circuit, second universal serial bus data received by the first receiving pin pair of the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, and the at least one second display port data received by at least one of the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector is transmitted to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 8: The connection interface conversion chip of claim 5, wherein in the second operation mode, first universal serial bus data output by the universal serial bus core circuit is transmitted to the first transmitting pin pair of the universal serial bus connector through the universal serial bus interface circuit, second universal serial bus data received by the first receiving pin pair of the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, and the at least one second display port data received by at least one of the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector is transmitted to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 10: The connection interface conversion chip of claim 6, wherein the universal serial bus interface circuit comprises: a first driver, having a differential output pair suitable for coupling to the first transmitting pin pair of the universal serial bus connector; a first receiver, having a differential input pair suitable for coupling to the first receiving pin pair of the universal serial bus connector; a second driver, having a differential output pair suitable for coupling to the second transmitting pin pair of the universal serial bus connector; a second receiver, having a differential input pair suitable for coupling to the second receiving pin pair of the universal serial bus connector; a first buffer, having a differential input pair suitable for coupling to the first transmitting pin pair of the universal serial bus connector; a second buffer, having a differential input pair suitable for coupling to the first receiving pin pair of the universal serial bus connector; a third buffer, having a differential input pair suitable for coupling to the second receiving pin pair of the universal serial bus connector; and a fourth buffer, having a differential input pair suitable for coupling to the second transmitting pin pair of the universal serial bus connector.
Claim 9: The connection interface conversion chip of claim 5, wherein the universal serial bus interface circuit comprises: a first driver, having a differential output pair suitable for coupling to the first transmitting pin pair of the universal serial bus connector; a first receiver, having a differential input pair suitable for coupling to the first receiving pin pair of the universal serial bus connector; a second driver, having a differential output pair suitable for coupling to the second transmitting pin pair of the universal serial bus connector; a second receiver, having a differential input pair suitable for coupling to the second receiving pin pair of the universal serial bus connector; a first buffer, having a differential input pair suitable for coupling to the first transmitting pin pair of the universal serial bus connector; a second buffer, having a differential input pair suitable for coupling to the first receiving pin pair of the universal serial bus connector; a third buffer, having a differential input pair suitable for coupling to the second receiving pin pair of the universal serial bus connector; and a fourth buffer, having a differential input pair suitable for coupling to the second transmitting pin pair of the universal serial bus connector.
Claim 11: The connection interface conversion chip of claim 10, wherein the first buffer, the second buffer, the third buffer and the fourth buffer are disabled in the first operation mode.
Claim 10: The connection interface conversion chip of claim 9, wherein the first buffer, the second buffer, the third buffer and the fourth buffer are disabled in the first operation mode.
Claim 12: The connection interface conversion chip of claim 9, wherein at least one of the first buffer, the second buffer, the third buffer and the fourth buffer is enabled in the second operation mode.
Claim 11: The connection interface conversion chip of claim 9, wherein at least one of the first buffer, the second buffer, the third buffer and the fourth buffer is enabled in the second operation mode.
Claim 13: The connection interface conversion chip of claim 10, wherein the switching circuit comprises: a first equalizer, having a differential input pair coupled to a differential output pair of the fourth buffer; a second equalizer, having a differential input pair coupled to a differential output pair of the first buffer; a third equalizer, having a differential input pair coupled to a differential output pair of the third buffer; a fourth equalizer, having a differential input pair coupled to a differential output pair of the second buffer; a fifth equalizer, having a differential input pair coupled to the differential output pair of the second buffer; a sixth equalizer, having a differential input pair coupled to the differential output pair of the third buffer; 25 a seventh equalizer, having a differential input pair coupled to the differential output pair of the first buffer; and an eighth equalizer, having a differential input pair coupled to the differential output pair of the fourth buffer.
Claim 12: The connection interface conversion chip of claim 9, wherein the switching circuit comprises: a first equalizer, having a differential input pair coupled to a differential output pair of the fourth buffer; a second equalizer, having a differential input pair coupled to a differential output pair of the first buffer; a third equalizer, having a differential input pair coupled to a differential output pair of the third buffer; a fourth equalizer, having a differential input pair coupled to a differential output pair of the second buffer; a fifth equalizer, having a differential input pair coupled to the differential output pair of the second buffer; a sixth equalizer, having a differential input pair coupled to the differential output pair of the third buffer; a seventh equalizer, having a differential input pair coupled to the differential output pair of the first buffer; and an eighth equalizer, having a differential input pair coupled to the differential output pair of the fourth buffer.
Claim 14: The connection interface conversion chip of claim 13, wherein the first equalizer, the second equalizer, the third equalizer, the fourth equalizer, the fifth equalizer, the sixth equalizer, the seventh equalizer and the eighth equalizer are disabled in the first operation mode.
Claim 13: The connection interface conversion chip of claim 12, wherein the first equalizer, the second equalizer, the third equalizer, the fourth equalizer, the fifth equalizer, the sixth equalizer, the seventh equalizer and the eighth equalizer are disabled in the first operation mode.
Claim 15: The connection interface conversion chip of claim 13, wherein in the second operation mode, the first equalizer, the third equalizer, the fifth equalizer and the seventh equalizer are disabled, or the second equalizer, the fourth equalizer, the sixth equalizer and the eighth equalizer are disabled.
Claim 14: The connection interface conversion chip of claim 12, wherein in the second operation mode, the first equalizer, the third equalizer, the fifth equalizer and the seventh equalizer are disabled, or the second equalizer, the fourth equalizer, the sixth equalizer and the eighth equalizer are disabled.
Claim 16: The connection interface conversion chip of claim 13, wherein in the second operation mode where the first equalizer, the third equalizer, the fifth equalizer and the seventh equalizer are disabled, the second equalizer, the fourth equalizer, the sixth equalizer and the eighth equalizer are enabled; and in the second operation mode where the second equalizer, the fourth equalizer, the sixth equalizer and the eighth equalizer are disabled, the first equalizer, the third equalizer, the fifth equalizer and the seventh equalizer are enabled.
Claim 15: The connection interface conversion chip of claim 12, wherein in the second operation mode where the first equalizer, the third equalizer, the fifth equalizer and the seventh equalizer are disabled, the second equalizer, the fourth equalizer, the sixth equalizer and the eighth equalizer are enabled; and in the second operation mode where the second equalizer, the fourth equalizer, the sixth equalizer and the eighth equalizer are disabled, the first equalizer, the third equalizer, the fifth equalizer and the seventh equalizer are enabled.
Claim 17: The connection interface conversion chip of claim 13, wherein in the second operation mode where the first equalizer, the third equalizer, the fifth equalizer and the seventh equalizer are disabled, the second equalizer and the fourth equalizer are disabled, and the sixth equalizer and the eighth equalizer are enabled; and in the second operation mode where the second equalizer, the fourth equalizer, the sixth equalizer and the eighth equalizer are disabled, the first equalizer and the third equalizer are enabled, and the fifth equalizer and the seventh equalizer are disabled.
Claim 16: The connection interface conversion chip of claim 12, wherein in the second operation mode where the first equalizer, the third equalizer, the fifth equalizer and the seventh equalizer are disabled, the second equalizer and the fourth equalizer are disabled, and the sixth equalizer and the eighth equalizer are enabled; and in the second operation mode where the second equalizer, the fourth equalizer, the sixth equalizer and the eighth equalizer are disabled, the first equalizer and the third equalizer are enabled, and the fifth equalizer and the seventh equalizer are disabled.
Claim 18: The connection interface conversion chip of claim 13, wherein the display port interface circuit comprises: a first pre-driver, having a differential input pair coupled to a differential output pair of the first equalizer; a second pre-driver, having a differential input pair coupled to a differential output pair of the second equalizer; a third pre-driver, having a differential input pair coupled to a differential output pair of the third equalizer; a fourth pre-driver, having a differential input pair coupled to a differential output pair of the fourth equalizer; a fifth pre-driver, having a differential input pair coupled to a differential output pair of the fifth equalizer; a sixth pre-driver, having a differential input pair coupled to a differential output pair of the sixth equalizer; a seventh pre-driver, having a differential input pair coupled to a differential output pair of the seventh equalizer; an eighth pre-driver, having a differential input pair coupled to a differential output pair of the eighth equalizer; a third driver, having a differential input pair coupled to a differential output pair of the first pre-driver and a differential output pair of the second pre-driver, wherein a differential output pair of the third driver is suitable for coupling to the first channel pin pair of the display port connector; a fourth driver, having a differential input pair coupled to a differential output pair of the third pre-driver and a differential output pair of the fourth pre-driver, wherein a differential output pair of the fourth driver is suitable for coupling to the second channel pin pair of the display port connector; a fifth driver, having a differential input pair coupled to a differential output pair of the fifth pre-driver and a differential output pair of the sixth pre-driver, wherein a differential output pair of the fifth driver is suitable for coupling to the third channel pin pair of the display port connector; and a sixth driver, having a differential input pair coupled to a differential output pair of the seventh pre-driver and a differential output pair of the eighth pre-driver, wherein a differential output pair of the sixth driver is suitable for coupling to the fourth channel pin pair of the display port connector.
Claim 17: The connection interface conversion chip of claim 12, wherein the display port interface circuit comprises: a first pre-driver, having a differential input pair coupled to a differential output pair of the first equalizer; a second pre-driver, having a differential input pair coupled to a differential output pair of the second equalizer; a third pre-driver, having a differential input pair coupled to a differential output pair of the third equalizer; a fourth pre-driver, having a differential input pair coupled to a differential output pair of the fourth equalizer; a fifth pre-driver, having a differential input pair coupled to a differential output pair of the fifth equalizer; a sixth pre-driver, having a differential input pair coupled to a differential output pair of the sixth equalizer; a seventh pre-driver, having a differential input pair coupled to a differential output pair of the seventh equalizer; an eighth pre-driver, having a differential input pair coupled to a differential output pair of the eighth equalizer; a third driver, having a differential input pair coupled to a differential output pair of the first pre-driver and a differential output pair of the second pre-driver, wherein a differential output pair of the third driver is suitable for coupling to the first channel pin pair of the display port connector; a fourth driver, having a differential input pair coupled to a differential output pair of the third pre-driver and a differential output pair of the fourth pre-driver, wherein a differential output pair of the fourth driver is suitable for coupling to the second channel pin pair of the display port connector; a fifth driver, having a differential input pair coupled to a differential output pair of the fifth pre-driver and a differential output pair of the sixth pre-driver, wherein a differential output pair of the fifth driver is suitable for coupling to the third channel pin pair of the display port connector; and a sixth driver, having a differential input pair coupled to a differential output pair of the seventh pre-driver and a differential output pair of the eighth pre-driver, wherein a differential output pair of the sixth driver is suitable for coupling to the fourth channel pin pair of the display port connector.
Claim 19: A connection interface conversion device, comprising: a universal serial bus connector; a display port connector; and a connection interface conversion chip, comprising: a universal serial bus interface circuit, suitable for coupling to the universal serial bus connector; a display port interface circuit, coupled to a display port sink device through a display port connector; a universal serial bus core circuit, coupled to the universal serial bus interface circuit and the display port interface circuit; and a switching circuit, coupled to the universal serial bus interface circuit and the display port interface circuit, wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit.
Claim 18: A connection interface conversion device, comprising: a universal serial bus connector; a display port connector; and a connection interface conversion chip, comprising: a universal serial bus interface circuit, suitable for coupling to the universal serial bus connector; a display port interface circuit, coupled to a display port sink device through a display port connector; a universal serial bus core circuit, coupled to the universal serial bus interface circuit and the display port interface circuit; and a switching circuit, coupled to the universal serial bus interface circuit and the display port interface circuit, wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit no matter whether the switching circuit is reconfigured, wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the at least one universal serial bus signal pair is decoded to generate a first display port data by the universal serial bus core circuit, and the first display port data is transmitted to the display port connector by the display port interface circuit; and wherein in a second operation mode, at least one second display port data received by the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 20: The connection interface conversion device of claim 19, wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the at least one universal serial bus signal pair is decoded to generate a first display port data by the universal serial bus core circuit, and the first display port data is transmitted to the display port connector by the display port interface circuit; and wherein in a second operation mode, at least one second display port data received by the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 18: wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the at least one universal serial bus signal pair is decoded to generate a first display port data by the universal serial bus core circuit, and the first display port data is transmitted to the display port connector by the display port interface circuit; and wherein in a second operation mode, at least one second display port data received by the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 21: An operation method of a connection interface conversion chip, the connection interface conversion chip comprising a universal serial bus interface circuit, a display port interface circuit, a universal serial bus core circuit and a switching circuit, the universal serial bus interface circuit being suitable for coupling to a universal serial bus connector, the display port interface circuit being s coupled to a display port sink device through a display port connector, the operation method comprising: in a first operation mode, disabling the switching circuit in the first operation mode; and in a second operation mode, the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit.
Claim 19: An operation method of a connection interface conversion chip, the connection interface conversion chip comprising a universal serial bus interface circuit, a display port interface circuit, a universal serial bus core circuit and a switching circuit, the universal serial bus interface circuit being suitable for coupling to a universal serial bus connector, the display port interface circuit being s coupled to a display port sink device through a display port connector, the operation method comprising: in a first operation mode, transmitting at least one universal serial bus signal pair received by the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit, decoding the at least one universal serial bus signal pair to generate a first display port data by the universal serial bus core circuit, and transmitting the first display port data to the display port connector by the display port interface circuit; and in a second operation mode, transmitting at least one second display port data received by the universal serial bus connector to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit, wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit no matter whether the switching circuit is reconfigured.
Claim 22: The operation method of claim 21, wherein in the first operation mode, transmitting at least one universal serial bus signal pair received by the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit, decoding the at least one universal serial bus signal pair to generate a first display port data by the universal serial bus core circuit, and transmitting the first display port data to the display port connector by the display port interface circuit; and in the second operation mode, transmitting at least one second display port data received by the universal serial bus connector to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 19: in a first operation mode, transmitting at least one universal serial bus signal pair received by the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit, decoding the at least one universal serial bus signal pair to generate a first display port data by the universal serial bus core circuit, and transmitting the first display port data to the display port connector by the display port interface circuit; and in a second operation mode, transmitting at least one second display port data received by the universal serial bus connector to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit, wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit no matter whether the switching circuit is reconfigured.
Claim 23: The operation method of claim 21, wherein the universal serial bus connector comprises a USB-C connector.
Claim 20: The operation method of claim 19, wherein the universal serial bus connector comprises a USB-C connector.
Claim 24: The operation method of claim 21, wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification, and the second operation mode comprises a display port alternative mode compliant with USB specification.
Claim 21: The operation method of claim 19, wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification, and the second operation mode comprises a display port alternative mode compliant with USB specification.
Claim 25: The operation method of claim 21, wherein the universal serial bus interface circuit is suitable for at least coupling to a first transmitting pin pair, a first receiving pin pair, a second transmitting pin pair and a second receiving pin pair of the universal serial bus connector, and the display port interface circuit is suitable for at least coupling to a first channel pin pair, a second channel pin pair, a third channel pin pair and a fourth channel pin pair of the display port connector.
Claim 23: The operation method of claim 19, wherein the universal serial bus interface circuit is suitable for at least coupling to a first transmitting pin pair, a first receiving pin pair, a second transmitting pin pair and a second receiving pin pair of the universal serial bus connector, and the display port interface circuit is suitable for at least coupling to a first channel pin pair, a second channel pin pair, a third channel pin pair and a fourth channel pin pair of the display port connector.
Claim 26: The operation method of claim 25, further comprising: in the first operation mode, transmitting the universal serial bus signal pair received by the first receiving pin pair and the second receiving pin pair of the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit, decoding the universal serial bus signal pair to generate the first display port data by the universal serial bus core circuit, and transmitting the first display port data to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector by the display port interface circuit.
Claim 24: The operation method of claim 23, further comprising: in the first operation mode, transmitting the universal serial bus signal pair received by the first receiving pin pair and the second receiving pin pair of the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit, decoding the universal serial bus signal pair to generate the first display port data by the universal serial bus core circuit, and transmitting the first display port data to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector by the display port interface circuit.
Claim 27: The operation method of claim 25, further comprising: in the second operation mode, transmitting the at least one second display port data received by the first transmitting pin pair, the first receiving pin pair, the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector to the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 25: The operation method of claim 23, further comprising: in the second operation mode, transmitting the at least one second display port data received by the first transmitting pin pair, the first receiving pin pair, the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector to the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 28: The operation method of claim 25, further comprising: in the second operation mode, transmitting first universal serial bus data output by the universal serial bus core circuit to the first transmitting pin pair of the universal serial bus connector through the universal serial bus interface circuit; in the second operation mode, transmitting second universal serial bus data received by the first receiving pin pair of the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit; and in the second operation mode, transmitting the at least one second display port data received by at least one of the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Claim 26: The operation method of claim 23, further comprising: in the second operation mode, transmitting first universal serial bus data output by the universal serial bus core circuit to the first transmitting pin pair of the universal serial bus connector through the universal serial bus interface circuit; in the second operation mode, transmitting second universal serial bus data received by the first receiving pin pair of the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit; and in the second operation mode, transmitting the at least one second display port data received by at least one of the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.


Regarding instant claim 1, as indicated in the table above, all the claimed features in instant claim 1 are disclosed in claim 1 of US Patent 11,386,030. It is evident from the table that many limitations in instant claim 1 are linguistically comparable to the emphasized limitations in claim 1 of US Patent 11,386,030. While Instant claim 1 requires “wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit”, claim 1 of US Patent 11,386,030 discloses “wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit no matter whether the switching circuit is reconfigured”. Thus, claim 1 of US Patent 11,386,030 teaches more than claim 1 of Instant Application and thus reads on claim 1’s limitation of a switching circuit that supports only one mode of transmitting display port signals between the USB interface and the display port interface. 
Independent claims 19 & 21 of Instant Application are similar to claim 1 of Instant Application and thus are rejected based on same rationale as claim 1. 
Dependent claims 2-18, 20, and 22-28 of Instant Application are rejected in view of claims 1-26 of US Patent 11,386,030. Please see table above. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0082141) in view of Gupta (US 2018/0143916).

Regarding claim 1, Chen teaches a connection interface conversion circuit (Fig. 1, 10; Paragraph 0021, FIG. 1, the video signal switching apparatus 10 in this embodiment is coupled between a single video signal source device (first video signal source device 20) and two display devices (first display device 30 and second display device 31)), comprising: a universal serial bus interface circuit (Fig. 1, 100, USB Type-C Interface), suitable for coupling to a universal serial bus connector (Fig. 1, 40; Paragraph 0022, first USB Type-C interface 100 is coupled to the first video signal source device 20 via a USB Type-C cable 40); a display port interface circuit (Fig. 1, 106, First Video Interface; Paragraph 0036, the first video output interface 106 and the second video output interface 107 may be a DisplayPort interface, a Thunderbolt3 interface, or a splitter of an HDMI (High-Definition Multimedia Interface) interface), coupled to a display port sink device through a display port connector (Fig. 1, 30, First Display Device via Displayport Connector); a universal serial bus core circuit (Fig. 1, 108; Paragraph 0028, when the switching module 108 detects at least one specific signal (such as the hot plug detect signal HPD or auxiliary channel signals AUX+/−) from the first display device 30 or the second display device 31, the switching module 108 will change the voltage on the specific channel of the first USB Type-C interface 100 (such as the configuration channel and/or the sideband use channel), so as to control the specific channel to re-perform handshaking), coupled to the universal serial bus interface circuit and the display port interface circuit (Paragraph 0027, switching module 108 is coupled at one end to the specific channel of the first USB Type-C interface 100 (such as the configuration channel that transmits the configuration channel signals CC1/CC2 and/or the sideband use channel that transmits the sideband use channel signals SBU1/SBU2), and coupled at the other end to the first video output interface 106 and the second video output interface 107); and a switching circuit (Fig. 1, 104, Switch), coupled to the universal serial bus interface circuit and the display port interface circuit (Fig. 1, Indirectly coupled between USB Interface 100 and to First Video Interface 106), wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit (Paragraph 0026, controller 102 transmits main channel signal ML+/− or auxiliary channel signal AUX+/− to the switch 104, and then via the first video output interface 106 and second video output interface 107 respectively, transmit main channel signal ML+/− or auxiliary channel signal AUX+/− to the first display device 30 or the second display device 31; i.e. only Displayport Signals are transmitted).
Chen teaches a bridge circuit that bridges between a USB interface and displayport interface. Chen does not explicitly teach the bridge circuit being a chip. 
Gupta teaches a connection interface conversion chip (Fig. 3, 306; Paragraph 0035, FIG. 3 is a schematic diagram of an exemplary USB system 300 configured to support a Display Alternate Mode connection 302 and/or a USB 2.0 connection 304 over a USB Type-C split adapter 306… Paragraph 0075, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a processor, a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen to incorporate the teachings of Gupta and include the components of Chen inside of an integrated circuit chip system.
One of ordinary skill in the art would be motivated to make the modifications because both Chen and Gupta disclose a USB/Displayport tunneling bridge (See Chen: Figure 1, 10 & See Gupta: Figure 3, 306) and are therefore are in the same field of endeavor, thus it would have been obvious to make the combination in order to create an integrated circuit chip that saves on space, is less expensive to manufacture, and easier to produce. 

Regarding claim 2, Chen in view of Gupta teaches the chip of claim 1. Chen further teaches wherein the universal serial bus connector comprises a USB-C connector (Fig. 1, 100, USB Type-C Interface).

Regarding claim 19, Chen teaches a universal serial bus connector (Fig. 1, 40, USB Cable Connector); a display port connector (Fig. 1, Connector of First Display Device 30); and a connection interface conversion circuit (Fig. 1, 10; Paragraph 0021, FIG. 1, the video signal switching apparatus 10 in this embodiment is coupled between a single video signal source device (first video signal source device 20) and two display devices (first display device 30 and second display device 31)), comprising: a universal serial bus interface circuit (Fig. 1, 100, USB Type-C Interface), suitable for coupling to the universal serial bus connector (Fig. 1, 40; Paragraph 0022, first USB Type-C interface 100 is coupled to the first video signal source device 20 via a USB Type-C cable 40); a display port interface circuit (Fig. 1, 106, First Video Interface; Paragraph 0036, the first video output interface 106 and the second video output interface 107 may be a DisplayPort interface, a Thunderbolt3 interface, or a splitter of an HDMI (High-Definition Multimedia Interface) interface), coupled to a display port sink device through the display port connector (Fig. 1, 30, First Display Device via Displayport Connector); a universal serial bus core circuit (Fig. 1, 108; Paragraph 0028, when the switching module 108 detects at least one specific signal (such as the hot plug detect signal HPD or auxiliary channel signals AUX+/−) from the first display device 30 or the second display device 31, the switching module 108 will change the voltage on the specific channel of the first USB Type-C interface 100 (such as the configuration channel and/or the sideband use channel), so as to control the specific channel to re-perform handshaking), coupled to the universal serial bus interface circuit and the display port interface circuit (Paragraph 0027, switching module 108 is coupled at one end to the specific channel of the first USB Type-C interface 100 (such as the configuration channel that transmits the configuration channel signals CC1/CC2 and/or the sideband use channel that transmits the sideband use channel signals SBU1/SBU2), and coupled at the other end to the first video output interface 106 and the second video output interface 107); and a switching circuit (Fig. 1, 104, Switch), coupled to the universal serial bus interface circuit and the display port interface circuit (Fig. 1, Indirectly coupled between USB Interface 100 and to First Video Interface 106), wherein the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit (Paragraph 0026, controller 102 transmits main channel signal ML+/− or auxiliary channel signal AUX+/− to the switch 104, and then via the first video output interface 106 and second video output interface 107 respectively, transmit main channel signal ML+/− or auxiliary channel signal AUX+/− to the first display device 30 or the second display device 31; i.e. only Displayport Signals are transmitted).
Chen teaches a bridge circuit that bridges between a USB interface and displayport interface. Chen does not explicitly teach the bridge circuit being a chip. 
Gupta teaches a connection interface conversion chip (Fig. 3, 306; Paragraph 0035, FIG. 3 is a schematic diagram of an exemplary USB system 300 configured to support a Display Alternate Mode connection 302 and/or a USB 2.0 connection 304 over a USB Type-C split adapter 306… Paragraph 0075, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a processor, a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen to incorporate the teachings of Gupta and include the components of Chen inside of an integrated circuit chip system.
One of ordinary skill in the art would be motivated to make the modifications because both Chen and Gupta disclose a USB/Displayport tunneling bridge (See Chen: Figure 1, 10 & See Gupta: Figure 3, 306) and are therefore are in the same field of endeavor, thus it would have been obvious to make the combination in order to create an integrated circuit chip that saves on space, is less expensive to manufacture, and easier to produce. 

Regarding claim 21, Chen teaches an operation method of a connection interface conversion circuit (Fig. 1, 10; Paragraph 0021, FIG. 1, the video signal switching apparatus 10 in this embodiment is coupled between a single video signal source device (first video signal source device 20) and two display devices (first display device 30 and second display device 31)), the connection interface conversion circuit comprising: a universal serial bus interface circuit (Fig. 1, 100, USB Type-C Interface), a display port interface circuit (Fig. 1, 106, First Video Interface; Paragraph 0036, the first video output interface 106 and the second video output interface 107 may be a DisplayPort interface, a Thunderbolt3 interface, or a splitter of an HDMI (High-Definition Multimedia Interface) interface), a universal serial bus core circuit (Fig. 1, 108; Paragraph 0028, when the switching module 108 detects at least one specific signal (such as the hot plug detect signal HPD or auxiliary channel signals AUX+/−) from the first display device 30 or the second display device 31, the switching module 108 will change the voltage on the specific channel of the first USB Type-C interface 100 (such as the configuration channel and/or the sideband use channel), so as to control the specific channel to re-perform handshaking) and a switching circuit (Fig. 1, 104, Switch), the universal serial bus interface circuit being suitable for coupling to a universal serial bus connector (Fig. 1, 40; Paragraph 0022, first USB Type-C interface 100 is coupled to the first video signal source device 20 via a USB Type-C cable 40), the display port interface circuit being coupled to a display port sink device through a display port connector (Fig. 1, 30, First Display Device via Displayport Connector), the operation method comprising: in a first operation mode, disabling the switching circuit in the first operation mode (Paragraph 0032, the switching module 108 is provided which, upon detecting the specific signal (e.g. HPD) from the display device (sink), can control the specific channel of the USB Type-C interface (e.g. to produce a voltage change) so as to simulate a plugging event, which triggers the controller 102 to re-perform handshaking. As a result, a correct connecting order—first connecting the display device, then connecting the source device—is simulated, which ensures the proper operation of the video signal switching apparatus; i.e. in first operation mode no HPD signal is detected thus channel is not active); and in a second operation mode, the switching circuit supports only one specific conduction mode that only allows transmitting display port signals between the universal serial bus interface circuit and the display port interface circuit (Paragraph 0026, controller 102 transmits main channel signal ML+/− or auxiliary channel signal AUX+/− to the switch 104, and then via the first video output interface 106 and second video output interface 107 respectively, transmit main channel signal ML+/− or auxiliary channel signal AUX+/− to the first display device 30 or the second display device 31; i.e. only Displayport Signals are transmitted).
Chen teaches a bridge circuit that bridges between a USB interface and displayport interface. Chen does not explicitly teach the bridge circuit being a chip. 
Gupta teaches a connection interface conversion chip (Fig. 3, 306; Paragraph 0035, FIG. 3 is a schematic diagram of an exemplary USB system 300 configured to support a Display Alternate Mode connection 302 and/or a USB 2.0 connection 304 over a USB Type-C split adapter 306… Paragraph 0075, logical blocks, modules, and circuits described in connection with the aspects disclosed herein may be implemented or performed with a processor, a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen to incorporate the teachings of Gupta and include the components of Chen inside of an integrated circuit chip system.
One of ordinary skill in the art would be motivated to make the modifications because both Chen and Gupta disclose a USB/Displayport tunneling bridge (See Chen: Figure 1, 10 & See Gupta: Figure 3, 306) and are therefore are in the same field of endeavor, thus it would have been obvious to make the combination in order to create an integrated circuit chip that saves on space, is less expensive to manufacture, and easier to produce. 

Regarding claim 23, Chen in view of Gupta teaches the method of claim 21. Chen further teaches wherein the universal serial bus connector comprises a USB-C connector (Fig. 1, 100, USB Type-C Interface).

Claims 6, 8, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0082141) in view of Gupta (US 2018/0143916) and further in view of Tsukamoto (US 2017/0364465).

Regarding claim 6, Chen in view of Gupta teaches the chip of claim 1. Chen teaches the universal serial bus interface circuit with a first transmitting signal pair (Fig. 1, TX1/2), a first receiving signal pair (Fig. 1, RX1/2), and the display port interface circuit with a first channel signal pair (Fig. 1, ML +/-), a second channel signal pair (Fig. 1, AUX +/-). 
Chen teaches USB and Displayport interface signal lines. Chen does not explicitly teach the pin pairs for the USB and Displayport interface signal lines.
Gupta teaches wherein the universal serial bus interface circuit (Fig. 3 & Fig. 4A, 308; Paragraph 0035, USB system 300 includes a display source device 314 having a USB Type-C adapter 316 for connecting to the USB Type-C connector 308 of the USB Type-C split adapter 306) is suitable for at least coupling to a first transmitting pin pair (Fig. 4A, TX1 +/-), a first receiving pin pair (Fig. 4A, RX1 +/-), a second transmitting pin pair (Fig. 4A, TX2 +/-) and a second receiving pin pair of the universal serial bus connector (Fig. 4A, RX2 +/-), and the display port interface circuit (Fig. 3 & Fig. 4A, 320; Paragraph 0035, USB system 300 may include a display sink device 318, which has a display connector interface 320 for attachment to the display connector 310 of the USB Type-C split adapter 306).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen to incorporate the teachings of Gupta and include the first/second channel pin pairs for the USB connector of Chen. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating support for the commonly used and well-known USB-C connector protocols/layouts, thus complying with industry standards of high-speed data transfer interfaces. 
Neither Chen nor Gupta explicitly teach a first channel pin pair, second channel pin pair, third channel pin pair, and fourth channel pin pair of a display port connector. 
Tsukamoto teaches wherein the universal serial bus interface circuit is suitable for at least coupling to a first transmitting pin pair, a first receiving pin pair, a second transmitting pin pair and a second receiving pin pair of the universal serial bus connector (Figs. 6A-B; Paragraph 0050, FIGS. 6A-6B show a pin configuration in the USB 3.1+DP mode… Paragraph 0051, In the USB 3.1+DP mode, the crossbar switch 115 configures the A2 and A3 pins as data channels for Tx+/− signals, and configures the B10 and B11 pins as data channels for Rx1+/− signals. The crossbar switch 115 also configures the A10 and A11 pins as data channels for ML0+/− signals, and configures the B2 and B3 pins as data channels for ML1+/− signals. Further, the crossbar switch 115 configures the A8 and B8 pins as data channels for AUX+/− signals), and the display port interface circuit is suitable for at least coupling to a first channel pin pair (Fig. 9, ML0 +/-), a second channel pin pair (Fig. 9, ML1 +/-), a third channel pin pair (Fig. 9, ML2 +/-) and a fourth channel pin pair (Fig. 9, ML 3 +/-) of the display port connector (Fig. 9, 207a, DP; Paragraph 0029, the receptacles 203a and 205a comply with the USB 3.1 standard, and the receptacle 207a complies with the DP standards).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen in view of Gupta to incorporate the teachings of Tsukamoto and include USB first/second channel pin pairs that correspond with Display port first/second channel pin pairs. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating support for the commonly used and well-known Display Port connector protocols/layouts, thus complying with industry standards of high-speed video transfer interfaces, while also creating compatibility between the USB and Display port connectors thus further establishing as many interfaces as possible within a single connector (See Tsukamoto: Paragraph 0003). 

Regarding claim 8, the combination of Chen/Gupta/Tsukamoto teaches the chip of claim 6. Chen teaches wherein in the second operation mode, the at least one second display port data of the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit (Fig. 1, Data Transmitted from USB Connector 40 to USB Interface 100 to Switch 104 and to Displayport Interface 106 and associated Displayport Connector of First Display Device 30). 
Neither Chen nor Gupta explicitly teach a first channel pin pair, second channel pin pair, third channel pin pair, and fourth channel pin pair of a display port connector. 
Tsukamoto teaches wherein in the second operation mode, the at least one second display port data received by the first transmitting pin pair, the first receiving pin pair, the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector (Figs. 6A-B; Paragraph 0050, FIGS. 6A-6B show a pin configuration in the USB 3.1+DP mode… Paragraph 0051, In the USB 3.1+DP mode, the crossbar switch 115 configures the A2 and A3 pins as data channels for Tx+/− signals, and configures the B10 and B11 pins as data channels for Rx1+/− signals. The crossbar switch 115 also configures the A10 and A11 pins as data channels for ML0+/− signals, and configures the B2 and B3 pins as data channels for ML1+/− signals. Further, the crossbar switch 115 configures the A8 and B8 pins as data channels for AUX+/− signals), is transmitted to the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector (Fig. 9, Connector to 207a) through the universal serial bus interface circuit (Fig. 9, 201a), the switch (Fig. 9, 251) and the display port interface circuit (Fig. 9, 207a; Paragraph 0057, In the USB 3.1+DP mode, the crossbar switch 251 establishes data channels for Tx+/− signals, Rx+/− signals, and D+/− signals to the USB hub 253, and establishes data channels for ML0+/− signals, ML1+/− signals, and AUX+/− signals to the receptacle 207a. In the USB 2+DP mode, the crossbar switch 251 establishes data channels for D+/− signals to the USB hub 253, and establishes data channels for ML0+/− signals, ML1+/− signals, ML2+/− signals, ML3+/− signals, and AUX+/− signals to the receptacle 207a).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen in view of Gupta to incorporate the teachings of Tsukamoto and include USB first/second channel pin pairs that correspond with Display port first/second channel pin pairs. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating support for the commonly used and well-known Display Port connector protocols/layouts, thus complying with industry standards of high-speed video transfer interfaces, while also creating compatibility between the USB and Display port connectors thus further establishing as many interfaces as possible within a single connector (See Tsukamoto: Paragraph 0003). 

Regarding claim 25, Chen in view of Gupta teaches the method of claim 21. Chen teaches the universal serial bus interface circuit with a first transmitting signal pair (Fig. 1, TX1/2), a first receiving signal pair (Fig. 1, RX1/2), and the display port interface circuit with a first channel signal pair (Fig. 1, ML +/-), a second channel signal pair (Fig. 1, AUX +/-). 
Chen teaches USB and Displayport interface signal lines. Chen does not explicitly teach the pin pairs for the USB and Displayport interface signal lines.
Gupta teaches wherein the universal serial bus interface circuit (Fig. 3 & Fig. 4A, 308; Paragraph 0035, USB system 300 includes a display source device 314 having a USB Type-C adapter 316 for connecting to the USB Type-C connector 308 of the USB Type-C split adapter 306) is suitable for at least coupling to a first transmitting pin pair (Fig. 4A, TX1 +/-), a first receiving pin pair (Fig. 4A, RX1 +/-), a second transmitting pin pair (Fig. 4A, TX2 +/-) and a second receiving pin pair of the universal serial bus connector (Fig. 4A, RX2 +/-), and the display port interface circuit (Fig. 3 & Fig. 4A, 320; Paragraph 0035, USB system 300 may include a display sink device 318, which has a display connector interface 320 for attachment to the display connector 310 of the USB Type-C split adapter 306).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen to incorporate the teachings of Gupta and include the first/second channel pin pairs for the USB connector of Chen. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating support for the commonly used and well-known USB-C connector protocols/layouts, thus complying with industry standards of high-speed data transfer interfaces. 
Neither Chen nor Gupta explicitly teach a first channel pin pair, second channel pin pair, third channel pin pair, and fourth channel pin pair of a display port connector. 
Tsukamoto teaches wherein the universal serial bus interface circuit is suitable for at least coupling to a first transmitting pin pair, a first receiving pin pair, a second transmitting pin pair and a second receiving pin pair of the universal serial bus connector (Figs. 6A-B; Paragraph 0050, FIGS. 6A-6B show a pin configuration in the USB 3.1+DP mode… Paragraph 0051, In the USB 3.1+DP mode, the crossbar switch 115 configures the A2 and A3 pins as data channels for Tx+/− signals, and configures the B10 and B11 pins as data channels for Rx1+/− signals. The crossbar switch 115 also configures the A10 and A11 pins as data channels for ML0+/− signals, and configures the B2 and B3 pins as data channels for ML1+/− signals. Further, the crossbar switch 115 configures the A8 and B8 pins as data channels for AUX+/− signals), and the display port interface circuit is suitable for at least coupling to a first channel pin pair (Fig. 9, ML0 +/-), a second channel pin pair (Fig. 9, ML1 +/-), a third channel pin pair (Fig. 9, ML2 +/-) and a fourth channel pin pair (Fig. 9, ML 3 +/-) of the display port connector (Fig. 9, 207a, DP; Paragraph 0029, the receptacles 203a and 205a comply with the USB 3.1 standard, and the receptacle 207a complies with the DP standards).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen in view of Gupta to incorporate the teachings of Tsukamoto and include USB first/second channel pin pairs that correspond with Display port first/second channel pin pairs. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating support for the commonly used and well-known Display Port connector protocols/layouts, thus complying with industry standards of high-speed video transfer interfaces, while also creating compatibility between the USB and Display port connectors thus further establishing as many interfaces as possible within a single connector (See Tsukamoto: Paragraph 0003). 

Regarding claim 27, the combination of Chen/Gupta/Tsukamoto teaches the method of claim 25. Chen teaches wherein in the second operation mode, transmitting the at least one second display port data of the universal serial bus connector to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit (Fig. 1, Data Transmitted from USB Connector 40 to USB Interface 100 to Switch 104 and to Displayport Interface 106 and associated Displayport Connector of First Display Device 30). 
Neither Chen nor Gupta explicitly teach a first channel pin pair, second channel pin pair, third channel pin pair, and fourth channel pin pair of a display port connector. 
Tsukamoto teaches wherein in the second operation mode, transmitting the at least one second display port data received by the first transmitting pin pair, the first receiving pin pair, the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector (Figs. 6A-B; Paragraph 0050, FIGS. 6A-6B show a pin configuration in the USB 3.1+DP mode… Paragraph 0051, In the USB 3.1+DP mode, the crossbar switch 115 configures the A2 and A3 pins as data channels for Tx+/− signals, and configures the B10 and B11 pins as data channels for Rx1+/− signals. The crossbar switch 115 also configures the A10 and A11 pins as data channels for ML0+/− signals, and configures the B2 and B3 pins as data channels for ML1+/− signals. Further, the crossbar switch 115 configures the A8 and B8 pins as data channels for AUX+/− signals), to the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector (Fig. 9, Connector to 207a) through the universal serial bus interface circuit (Fig. 9, 201a), the switch (Fig. 9, 251) and the display port interface circuit (Fig. 9, 207a; Paragraph 0057, In the USB 3.1+DP mode, the crossbar switch 251 establishes data channels for Tx+/− signals, Rx+/− signals, and D+/− signals to the USB hub 253, and establishes data channels for ML0+/− signals, ML1+/− signals, and AUX+/− signals to the receptacle 207a. In the USB 2+DP mode, the crossbar switch 251 establishes data channels for D+/− signals to the USB hub 253, and establishes data channels for ML0+/− signals, ML1+/− signals, ML2+/− signals, ML3+/− signals, and AUX+/− signals to the receptacle 207a).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen in view of Gupta to incorporate the teachings of Tsukamoto and include USB first/second channel pin pairs that correspond with Display port first/second channel pin pairs. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating support for the commonly used and well-known Display Port connector protocols/layouts, thus complying with industry standards of high-speed video transfer interfaces, while also creating compatibility between the USB and Display port connectors thus further establishing as many interfaces as possible within a single connector (See Tsukamoto: Paragraph 0003). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0082141) in view of Gupta (US 2018/0143916) and further in view of Raghav (US 2019/0317774).

Regarding claim 24, Chen in view of Gupta teaches the method of claim 21. Chen teaches the second operation mode comprises a display port alternative mode compliant with USB specification (Paragraph 0036, under the alternative mode (Alt Mode) of DisplayPort, the video signal switching apparatus 10 can receive video signal from the first video signal source device 20 via the first USB Type-C interface 100, and can output, via the first video output interface 106 and/or the second video output interface 107, the main channel signals ML+/- including the video signal to the first display device 30 and/or the second display device 31).
Neither Chen nor Gupta teach wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification.
Raghav teaches wherein the first operation mode comprises a display port tunneling protocol compliant with USB 4.0 specification (Paragraph 0026, USB 4.0 Specification introduces the concept of protocol tunneling to USB bus architecture.  Besides tunneling Enhanced SuperSpeed USB (USB3), display tunneling based on DisplayPort (DP) protocol and load/store tunneling based on PCI Express (PCIe) are defined.  These protocol tunnels operate independently over the USB4 transport and physical layers).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Chen in view of Gupta to incorporate the teachings of Raghav and allow the use of USB 4.0 protocol to tunnel the display data over USB for the system of Chen.
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient tunneling over USB transport and physical layers, thus decreasing processing requirements and allowing the sharing of multiple protocol schemes over a single link (See Raghav: Paragraphs 0001 & 0026).

Allowable Subject Matter

Claims 3-5, 10, and 22 are rejected to as being dependent upon a rejected base claim and under double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer is filed.
Claims 7, 9, 11-18, 20, 26, and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3-5, 7, 10, 11, 13-18, 20, 22, and 26, none of the cited references either alone or in combination teach wherein in a first operation mode, at least one universal serial bus signal pair received by the universal serial bus connector is transmitted to the universal serial bus core circuit through the universal serial bus interface circuit, the at least one universal serial bus signal pair is decoded to generate a first display port data by the universal serial bus core circuit, and the first display port data is transmitted to the display port connector by the display port interface circuit; and wherein in a second operation mode, at least one second display port data received by the universal serial bus connector is transmitted to the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.
Regarding claim 9, 12, and 28, none of the cited references either alone or in combination teach in the second operation mode, transmitting first universal serial bus data output by the universal serial bus core circuit to the first transmitting pin pair of the universal serial bus connector through the universal serial bus interface circuit; in the second operation mode, transmitting second universal serial bus data received by the first receiving pin pair of the universal serial bus connector to the universal serial bus core circuit through the universal serial bus interface circuit; and in the second operation mode, transmitting the at least one second display port data received by at least one of the second transmitting pin pair and the second receiving pin pair of the universal serial bus connector to at least one of the first channel pin pair, the second channel pin pair, the third channel pin pair and the fourth channel pin pair of the display port connector through the universal serial bus interface circuit, the switching circuit and the display port interface circuit.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2016/0127671 discloses a USB extension bridge containing a switch that transmits either USB/Displayport protocol signals or Displayport protocol signals to different output ports. 
US PGPUB 2012/0307143 discloses converting USB protocol signals into Displayport protocol signals and transmitting converted Displayport signals to the Displayport output port. 
US PGPUB 2016/0112711 discloses a Displayport interface circuit coupled to a Displayport connector that is further coupled to a video sink via the Displayport connector to transmit Displayport signals. 
US PGPUB 2013/0275629 discloses an upstream integration circuit that transmits USB/Displayport signals over a single Displayport cable (See Paragraph 0022). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184